                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

JAMES MACHAUF,                                           )
                                                         )
                                Plaintiff,               )
                                                         )
v.                                                       )      Case No. 20-00515-CV-W-___
                                                         )
PATRICIA A. BROWN,                                       )
                                                         )
                                Defendant.               )

                            NOTICE OF REMOVAL TO
                               FEDERAL COURT
       Pursuant to 28 U.S.C. § 1442, 1446, 2679(d)(2), putative defendant the United States of

America, as the real party in interest for Patricia A. Brown (“United States”), respectfully

notifies and informs the United States District Court for the Western District of Missouri,

Western Division, as follows:

       1.      On or about January 3, 2020, plaintiff James Machauf (“Machauf”) filed a

PETITION FOR DAMAGES in the Circuit Court of Jackson County, Missouri, commencing a civil

action against Patricia A. Brown, Machauf v. Brown, Case No. 2016-CV00701 (“the State Court

Action”). Copies of the aforementioned PETITION FOR DAMAGES as well as a the CaseNet docket

sheet the State Court Action are attached hereto as EXHIBIT A and EXHIBIT B, respectively.

       2.      In the State Court Action, Machauf alleges state law tort claims of libel [Count I]

and intentional infliction of emotional distress [Count II] against Ms. Brown based on actions

taken by Ms. Brown in the performance of and as part of her employment with the Department

of Veterans Affairs (“VA”), a cabinet-level department within the Executive Branch of the

federal government..




            Case 4:20-cv-00515-FJG Document 1 Filed 06/25/20 Page 1 of 4
       3.      At all times relevant to the allegations contained in Machauf’s PETITION FOR

DAMAGES, Ms. Brown was an employee of the VA and all acts, incidents, or omissions of Ms.

Brown as alleged in Machauf’s PETITION FOR DAMAGES arose out of and/or were within the

general scope of Ms. Brown’s employment with the VA. To that end, pursuant to 28 U.S.C. §

2679(a), (d)(2), and the Appendix to 28 C.F.R. § 15.3, the designee of the United States Attorney

for the Western District of Missouri has duly certified that Ms. Brown, at all times material to the

allegations set out in the State Court Action, was acting within the scope of her duties as an

employee of the VA and, accordingly, is deemed by the United States to be an “employee of the

government” who was “acting within the scope of [her] office or employment” for purposes of

28 U.S.C. § 2679 and other provisions of the Federal Tort Claims Act, 28 U.S.C.§§ 1346, et seq.

(“FTCA”).1

       4.      Inasmuch as, at all relevant times to the allegations raised in the State Court

Action, Ms. Brown was acting within her scope of her employment as an employee of the federal

government, Machauf’s state law tort claims are cognizable, if at all, exclusively and only under

the FTCA. Brown v. Armstrong, 949 F.2d 1007, 1010 (8th Cir. 1991). Consequently, the State

Court Action lies within the exclusive jurisdiction of the federal district courts, 28 U.S.C. §§

1346(a)(2), 1346 (b)(1), and, as a consequence, is immediately removable to federal district

court. 28 U.S.C. § 1442(a)(1) 2679(d)(2) (following certification, “any civil action or proceeding

commenced in . . . a State court shall be removed without bond at any time before trial”).

       5.      Accordingly, pursuant to 28 U.S.C. §§ 1441, 1442 and 1446, this case is hereby

removed to the United States District Court for the Western District of Missouri and said Court

now has jurisdiction over this action.


       1
              A motion to substitute the United States as the named defendant in place of Ms.
Brown is being filed with this Court upon and following removal.


                                                  2
            Case 4:20-cv-00515-FJG Document 1 Filed 06/25/20 Page 2 of 4
        6.      Furthermore, inasmuch as the State Court Action was filed in Jackson County,

Missouri, this case must be removed to the Western Division of the United States District Court

for the Western District of Missouri. 28 U.S.C. §§ 105(b)(1), 1442(a), 1446(a).

        7.      A WRITTEN NOTICE OF FILING OF REMOVAL, directed to the state court, Machauf’s

attorney, and Ms. Brown’s personal attorney will be filed promptly with the state court after the

filing of this pleading.

        WHEREFORE, putative defendant the United States of America, as the real party in

interest for Patricia A. Brown, requests that the United States District Court for the Western

District of Missouri, Western Division, forthwith assume full jurisdiction over the cause as

provided by law.

                                              Respectfully submitted,

                                              Timothy A. Garrison
                                              United States Attorney


                                      By      /s/ Jeffrey P. Ray

                                              Jeffrey P. Ray
                                              Deputy United States Attorney
                                              Missouri Bar No. 35632

                                              Charles Evans Whittaker Courthouse
                                              400 East Ninth Street, Fifth Floor
                                              Kansas City, MO 64106
                                              (816) 426-4300
                                              FAX: (816) 426-3165
                                              E-MAIL: jeffrey.ray@usdoj.gov

                                              ATTORNEYS FOR DEFENDANT PUTATIVE
                                              DEFENDANT THE UNITED STATES OF
                                              AMERICA (as the real party in interest for Patricia
                                              A. Brown)




                                                 3
             Case 4:20-cv-00515-FJG Document 1 Filed 06/25/20 Page 3 of 4
                                  CERTIFICATE OF SERVICE

       The undersigned Deputy United States Attorney hereby certifies that a true and correct
copy of the foregoing NOTICE OF REMOVAL TO FEDERAL COURT was electronically filed with
the Clerk of the Court using the CM/ECF system on this 25th day of June, 2020. In addition,
pending the opening of the case by the Clerk’s office, a true and correct copy of the foregoing
NOTICE OF REMOVAL TO FEDERAL COURT was electronically mailed to:

                                   Edward A. Stump
                        LAW OFFICES OF EDWARD A. STUMP LLC
                                204 West Linwood Blvd.
                                Kansas City, MO. 64111

                     ATTORNEYS FOR PLAINTIFF JAMES MACHAUF

                                       Kristen M. Wagner
                                       VAN OSDOL PC
                                  1000 Walnut Street, Suite 1500
                                     Kansas City, MO 64106

                  ATTORNEYS FOR DEFENDANT PATRICIA A. BROWN

on this 25th day of June, 2020.

                                                    /s/ Jeffrey P. Ray            /
                                                    Jeffrey P. Ray
                                                    Deputy United States Attorney




                                                4
          Case 4:20-cv-00515-FJG Document 1 Filed 06/25/20 Page 4 of 4
